Hemingway, J. If the conveyance from Mrs. Hickey toCheairs was without consideration, it was fraudulent as to her prior creditors and void. It is therefore necessary for Graham, whose rights in this case depend upon that deed, to show that it was executed for a valuable consideration ; and if he fails therein, his right to relief likewise fails. The evidence shows that it was executed in satisfaction of a debt from Mrs. Hickey to Cheairs for the purchase of the land, and that there was no other consideration therefor. The appellees contend, arid the court held, that Cheairs and those claiming under him were estopped to set up such consideration, and upon the correctness of that ruling this appeal depends. The matter relied upon as an estoppel was, we think, proved by a preponderance of the evidence; and the question is, whether it was sufficient in law to constitute an estoppel. It was in substance as follows: Before the debt with appellees was contracted by Mrs. Hickey, Cheairs stated to the appellees that he had given the land in controversy to her, and that she would live in the community and perhaps desire assistance in the way of supplies, and that any accommodation shown her would be appreciated by him. The appellees believed that the land was a gift from Cheairs to Mrs. Hickey, and upon the credit thereof made the advances out of which their debt grew. When recommending Mrs. Hickey for credit, Cheairs did not say in so-many words that she owed him nothing for the land; but he did say that he had given it to her, and this negatived the existence of a debt for it. So that when he induced the appellees to credit her, he in effect said that she owed him nothing for the land; and when they seek to collect their debt, he alleges that he had sold it, and that the purchase money was unpaid. The question is, will he be heard to say this ?  1. Estoppel' as to matter o f «cord, The principle is broadly stated that a person who intentionally induces another to act on his representations will be estopped from denying their truth, wherever this would occasion wrong or injustice to him who acted upon such reliance. 2 Herman, Est., sec. 788. But it is contended that this principle does not apply in this case because the land records of the county, of which the appellees had constructive notice, disclosed the fact that the land had been sold, not given, to Mrs. Hickey, and the appellees were guilty of laches in not examining the records ; and also because the appellees did not, by crediting Mrs. Hickey without taking some specific lien on the land, place themselves in a position to avail themselves of an estoppel. One who claims the benefit of an estoppel on account of representations made must show that he was ignorant of the truth and acted in reliance upon the false representations. But to defeat the estoppel on that ground actual and not constructive knowledge is necessary. The very representations relied upon may have caused the party to desist from inquiry and neglect his means of information, and it does not rest with him who made them to say that their falsity might have be.en ascertained, and it was wrong to credit them. To this principal many authorities might be cited. Gammill v. Johnson, 47 Ark., 335; Bigelow on Est, p. 627; Dodge v. Pope, 93 Ind., 480; David v. Park, 103 Mass., 501; Holland v. Anderson, 38 Mo., 55; Evans v. Forstall, 58 Miss., 30; Kiefer v. Rogers, 19 Minn., 32.  2. Estoppel' by representa» tton as to title, Estoppel on account of representations as to title is generally set up by parties who have become purchasers in reliance thereon ; but we see no reason why the same principle should not protect creditors who have given credit upon 'the ownership of the property as disclosed by such representations. Upon this point we find but few authorities, ■but those found sustain this application of the principle; and we think it results from the reason and origin -of the srule. Bigelow on Est., 586-7; Trenton Banking Co. v. Duncan, 86 N. Y., 221. As Cheairs stated that the conveyance was a gift, in order •to induce a credit, he should not be heard to say that it was a sale, in order to defeat its collection. As Graham purchased ■ with notice, he is in no better attitude than ■Cheairs. Affirm.